Angela Ann Grimm v. State of Maryland, No. 49, September Term 2015, Opinion by
Greene, J.

CRIMINAL LAW — EXTRAJUDICIAL CONFESSION — CORROBORATION
RULE

An extrajudicial confession must be corroborated by independent evidence relating to or
establishing the corpus delicti. Under § 3-602 of the Criminal Law Article, the corpus delicti
for the crime of sexual abuse of a minor is evidence of sexual molestation or exploitation of
a minor. No independent evidence was offered to establish the corpus delicti. Accordingly,
the extrajudicial confession of the defendant was neither adequately corroborated, nor a
proper substitute for the corpus delicti of the crime charged. As a result, there was
insufficient evidence presented to enter a verdict of guilty beyond a reasonable doubt.

CRIMINAL LAW — PERMISSIBLE INFERENCES — DISBELIEF OF NON-
PARTY WITNESS’S TESTIMONY

The general rule is that disbelief of a witness does not ordinarily permit the fact-finder to
conclude that the opposite of what the witness testified to is true. If a fact-finder disbelieves
the testimony of a witness, the fact-finder must discredit that testimony, and assign it no
weight in consideration of the ultimate issue. An exception, however, applies to a party
witness. If the fact-finder disbelieves a party witness’s denial of scienter, i.e., guilty
knowledge, a permissible inference of scienter may be drawn based on other additional
evidence. It may not be drawn based solely on the party witness’s denial.
Circuit Court for W ashington County
Case No. 21-K-13-048610
Argued: January 8, 2016




                                                 IN THE COURT OF APPEALS
                                                      OF MARYLAND

                                                            No. 49
                                                      September Term, 2015


                                                     ANGELA ANN GRIMM

                                                                  v.

                                                    STATE OF MARYLAND




                                              Barbera, C.J.
                                              *Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Hotten,

                                                                 JJ.


                                                       Opinion by Greene, J.
                                                        Watts, J., dissents.


                                                        Filed: May 4, 2016

                                       *Battaglia, J., now retired, participated in the hearing
                                       and conference of this case while an active member
                                       of this Court; after being recalled pursuant to the
                                       Constitution, Article IV, Section 3A, she also
                                       participated in the decision and adoption of this
                                       opinion.
       In this case, we address the rule requiring corroboration of a defendant’s extrajudicial

confession, as well as what permissible inferences a fact-finder may deduce based on

testimony from a non-party witness in the event the fact-finder disbelieves that testimony.

       Quentin Anthony Grimm (“the alleged victim” or “Quentin”) moved in with his

biological father, John Grimm, and his stepmother, Angela Ann Grimm (“Petitioner”), in

2009 when Quentin was sixteen years old. In early 2013, a deputy assigned to a local high

school came into possession of an anonymous letter that raised concerns about the

relationship between Quentin and Petitioner. At this time, Quentin was nineteen years old.

The letter was turned over to Detective Casey Nogle of the Washington County Sheriff’s

Office.   Detective Nogle initiated an investigation and interviewed Quentin.             That

conversation prompted further concerns. Detective Nogle called Petitioner, and requested

she come to the Sheriff’s Office for an interview.

       On February 6, 2013, Detectives Nogle and Jared Barnhart interviewed Petitioner.

The session was audio and video recorded. When Detective Nogle showed Petitioner the

anonymous letter, she immediately confessed that she did not know the paternity of her two

year old son, Logan. Petitioner admitted that she had had a sexual relationship with her

stepson, which began shortly after he moved in when he was sixteen years old, and that the

relationship ended a couple months prior to the interview. As a result of that relationship,

Petitioner stated that she was unsure of the paternity of her two youngest children, but that

she suspected Quentin was Logan’s father. Petitioner further confessed that she had sexual

intercourse five to ten times with her stepson. The detectives provided Petitioner with

several pages of Facebook communications between Quentin and “Faith Evans.” When
asked whether Petitioner was Faith Evans, she responded affirmatively.

       The Circuit Court for Washington County (“Circuit Court”) returned an indictment

against Petitioner charging her with, among other things, three counts of sexual abuse of a

minor pursuant to Md. Code (2002, 2012 Repl. Vol.), § 3-602 of the Criminal Law Article.1

At trial, the State offered into evidence the testimony of Detective Nogle and Quentin as

witnesses, and Petitioner’s recorded confession. Detective Nogle discussed his investigatory

process, which resulted in Petitioner’s confession on the day of the interview. The State

immunized Quentin and obtained a court order compelling him to testify in the State’s case.

On direct examination, Quentin answered a few preliminary questions, but when asked about

pertinent details of the investigation, including whether he had ever had a sexual relationship

with Petitioner, he responded that he did not recall the details or events. Defense Counsel

elected not to cross-examine Quentin. When the State rested its case in chief, Defense

Counsel moved for a judgment of acquittal. The Circuit Court denied Petitioner’s motion.

The Defense Counsel rested, and, at the end of the introduction of all the evidence, renewed

the motion for a judgment of acquittal. The motion was again denied, and, after closing

arguments, jury deliberations began. Petitioner was convicted of two of the three counts of

sexual abuse of a minor. Petitioner appealed to the intermediate appellate court. In an

1
  Specifically, Petitioner was charged with violating § 3-602(b)(2) of the Criminal Law
Article, which states “[a] household member or family member may not cause sexual abuse
to a minor.” Sexual abuse is defined, under § 3-602(a)(4)(i), as “an act that involves sexual
molestation or exploitation of a minor, whether physical injuries are sustained or not.”
Examples of sexual abuse include, but are not limited to, incest; rape; sexual offense in any
degree; sodomy; and unnatural or perverted sexual practices. See § 3-602(a)(4)(ii) of the
Criminal Law Article.

                                              2
unpublished opinion, the Court of Special Appeals affirmed the convictions. We granted

Petitioner’s petition for a writ of certiorari. Grimm v. State, 444 Md. 638, 120 A.3d 766

(2015). For the reasons explained below, we hold there was insufficient evidence to sustain

the convictions, because the rule of corroboration of an extrajudicial confession was not

satisfied. Accordingly, we reverse the judgment of the Court of Special Appeals.

                    FACTUAL AND PROCEDURAL BACKGROUND

       In 2009, Quentin moved in with his father, John, stepmother, Petitioner, and brother,

Derrick. At this time, Quentin was sixteen years old. In early 2013, Troy Lipenski, a deputy

assigned to a local high school as a School Resource Officer, contacted Detective Nogle, and

released to him an anonymous letter, which raised concerns about the nature of the

relationship between Quentin and Petitioner. Further concerns were raised when Detective

Nogle spoke with Quentin about the anonymous letter. This prompted the detective to

continue the investigation, and he called Petitioner in order to arrange an interview at the

Sheriff’s Office.

       On February 6, 2013, Detectives Nogle and Barnhart conducted the interview. After

being read her Miranda rights, Petitioner signed a Miranda waiver, and consented to the

session being audio and video taped. Preliminary questioning revealed that Petitioner, in

addition to her stepson, had three biological children with her husband, Mr. Grimm: Derrick,

age thirteen; Logan, age two; MacKenzie, seven weeks old.          After being shown the

anonymous letter, Petitioner confessed that she previously had sexual intercourse with

Quentin five to ten times, beginning when he was sixteen years old. She stated that their


                                             3
relationship ended a few months before the date of the interview; Quentin was nineteen years

old at this time. Petitioner further confessed that she was unsure of the paternity of her two

youngest children, but that she suspected Quentin was Logan’s father. When the detectives

showed Petitioner fourteen pages of Facebook communications between Quentin and “Faith

Evans,” she admitted that Faith Evans was her Facebook alias. Specifically, Petitioner stated

that Faith Evans was the name “we were going to name Logan if it was a girl. So we made

it up.”

          The State filed an indictment in the Circuit Court. Petitioner was charged with three

counts of sexual abuse of a minor by a household member under

§ 3-602(b)(2) of the Criminal Law Article, and two counts of third degree sexual offense

pursuant to Md. Code (2002, 2012 Repl. Vol.), § 3-307 of the Criminal Law Article.

          The case proceeded as a trial by jury. The State entered nolle prosequi to the two

counts of third degree sexual offense. At trial, the State called Detective Nogle as a witness,

and he testified about his investigation. He explained how he came into possession of the

anonymous note, and that the content of the letter prompted him to speak with Quentin. That

conversation, in turn, caused him to investigate further. He stated that on the day of the

interview, he and Detective Barnhart read Petitioner her Miranda rights, obtained a Miranda

waiver, and her consent to record the interview. A portion of the audio and video recording

of Petitioner’s confession was then played for the jury. The recording was stopped at the

point when Petitioner was questioned about the Facebook communications. On cross-

examination, Detective Nogle stated that he did not request a search warrant to obtain a


                                                4
paternity test, because Petitioner admitted that she did not know the paternity of Logan. On

redirect, Detective Nogle stated that paternity was not an element of the crime of sexual

abuse of a minor.

       The State called Quentin as its next witness. In preliminary questioning, Quentin

stated that he moved in with his father and Petitioner in the Fall of 2009. He also identified

Petitioner as his stepmother.2 In pertinent part, the following colloquy ensued between the

State prosecutor and Quentin:

       Q. Now, after moving back to Maryland into a residence with the Defendant
       and other persons did there come a time when you began a relationship, sexual
       relationship, with Angela Grimm?
       A. I don’t remember.
       Q. You don’t remember anything?
       A. No.
       Q. Okay. Well do you remember speaking with Detective Nogle and Detective
       Barnhart earlier this year?
       A. No.
       Q. You don’t remember that?
       A. No.
       Q. Do you remember telling them you thought Logan was your child?
       A. No.
       Q. Okay. But you remember Logan, right?
       A. Yeah.
       Q. Who is Logan?
       A. My little brother.
       Q. Okay. So now he’s your little brother and earlier this year he was possibly
       your son. Is that what you said?
       A. No, I don’t remember saying that.
       Q. So, the only answers you’re going to give today is you don’t remember
       anything about your relationship with Angela Grimm back in 2010, 2009,
       [and] 2011?

2
  At this point, the jury was excused for a brief recess. The State offered Quentin immunity,
filed a motion to compel his testimony, and the Circuit Court granted the motion. The jury
was then seated.

                                              5
       A. Yeah.
       Q. Have you ever had sexual intercourse with Angela Grimm?
       A. No, I don’t remember.
       Q. You said no. Is that – – You never had sexual intercourse with Angela
       Grimm?
       A. I don’t remember.
       Q. Mr. Grimm, are you telling us the truth today?
       A. Yes.
       Q. Um hum. Court’s indulgence. How would you describe your relationship
       with Angela Grimm?
       A. I don’t remember
                                           ***
       Q. What’s your relationship with Angela Grimm like today?
       A. Mother.
       Q. You remember that?
       A. Remember what?
       Q. How about yesterday? Do you remember what your relationship was like
       then?
       A. A mother.
       Q. Have you ever engaged in Facebook postings?
       A. Yes.
       Q. Have you posted things back and forth with Angela Grimm?
       A. Yes.
       Q. Did you – – Did she use her real name?
       A. No.
       Q. What name [did] she use?
       A. Faith.
       Q. Why did she use that?
       A. I don’t know.3
                                          ***
       Q. Okay. Did you use your real name Quentin A. Grimm on your Facebook?
       A. Yes.
                                          ***
       Q. Do you recall on Facebook sending a, whatever it’s called to Faith, the
       person you identified as the Defendant, that you love her, want to be with her,
       and that she is the only one you want in life?
       A. I don’t remember that.



3
 At this point, the State asked the trial judge for permission to treat Quentin as a hostile
witness. The judge granted the request, and the direct examination continued.

                                             6
Quentin stated that he moved out in December 2012. The State completed its direct

examination of Quentin, and Defense Counsel elected not to cross-examine him. The State

rested its case, and the jury was excused.

       Defense Counsel moved for a judgment of acquittal on the ground that the State failed

to make a prima facie showing as to each element of each count. Defense Counsel

maintained that the only evidence of the corpus delicti4 —sexual act(s) between Petitioner and

Quentin—was derived from Petitioner’s confession, and was not corroborated by

independent evidence, namely, Quentin’s testimony. Moreover, Defense Counsel argued,

“Based upon [Quentin’s] answers there’s never been an admission or a concession by him

which would serve as the corroboration for the body of that crime.”

       The State disagreed, and asserted that there was sufficient corroboration, because

Quentin’s testimony proved beyond a reasonable doubt two of the three elements of the crime

of sexual abuse of a minor: Petitioner was a “household member,” and Quentin was sixteen

years old at the time the sexual relationship began. The State argued, “All we have to [do]

is show opportunity and we showed two elements.”

       The Circuit Court denied the motion for a judgment of acquittal, because it found



4
 The Latin term “corpus delicti” translates into the “body of the crime” and refers to “[t]he
fact of a transgression; A CTUS R EUS.” B LACK’S L AW D ICTIONARY 419 (Bryan A. Garner ed.,
10th ed. 2014). The corpus delicti for the crime of sexual abuse of a minor, pursuant to
§ 3-602 of the Criminal Law Article, is evidence of sexual molestation or exploitation of a
minor. The “corpus delicti rule” is a “doctrine that in order to secure a conviction, the
prosecution must establish the corpus delicti with corroborating evidence. [] The doctrine
prohibits the prosecution from proving the corpus delicti based solely on a defendant’s
extrajudicial statements.” B LACK’S, supra note 4, at 420.

                                              7
sufficient corroboration. The trial judge stated “there has to be some corroboration but not

some corroboration of each and every element of a crime.” After Petitioner elected not to

testify, Defense Counsel rested, and renewed its motion for judgment of acquittal. The

Circuit Court denied the motion. The jury returned a verdict of guilty to two counts of sexual

abuse of a minor by a household member.

       Petitioner appealed to the Court of Special Appeals on the issue of whether her

confession was sufficiently corroborated in order to sustain her convictions. In an unreported

opinion, the intermediate appellate court affirmed the convictions. It stated: “Quentin’s

testimony was, to be sure, independent of the confession and significantly bolstered its

credibility, as it directly concerned the corpus delicti, i.e., whether he and [the Petitioner]

were engaged in a sexual relationship.” The intermediate appellate court cited to Larocca

v. State, 164 Md. App. 460, 883 A.2d 986 (2005), and stated that Quentin’s “preposterous

testimony” was sufficient to corroborate Petitioner’s confession. It held that the trial court

did not err in denying the motion for judgment of acquittal, or sending the case to the jury.

       We granted certiorari, Grimm v. State, 444 Md. 638, 120 A.3d 766 (2015), to answer

the following questions:

       (1) May a witness’s testimony that he does not remember whether an act
       occurred constitute sufficient corroboration of an extra-judicial confession by
       the defendant that the act in fact occurred?

       (2) Can a criminal defendant’s uncorroborated confession constitute sufficient
       evidence to support a conviction for sexual abuse of a minor?

For the reasons stated below, we shall answer both questions in the negative. Accordingly,



                                               8
we reverse the judgment of the Court of Special Appeals.

                                STANDARD OF REVIEW

       Ordinarily, “[t]his Court reviews a question regarding the sufficiency of the evidence

in a jury trial by asking whether after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Cox v. State, 421 Md. 630, 656–57, 28 A.3d 687, 702–03

(2011) (citations and internal quotations marks omitted).

       “In determining whether evidence was sufficient to support a conviction, an appellate

court ‘defer[s] to any possible reasonable inferences [that] the trier of fact could have drawn

from the . . . evidence[.]’” Jones v. State, 440 Md. 450, 455, 103 A.3d 586, 589 (2014)

(quoting Hobby v. State, 436 Md. 526, 538, 83 A.3d 794, 801 (2014)). “We defer . . . and

need not decide whether the jury could have drawn other inferences from the evidence,

refused to draw inferences, or whether we would have drawn different inferences from the

evidence.” State v. Mayers, 417 Md. 449, 466, 10 A.3d 782, 791–92 (2010) (citing State v.

Smith, 374 Md. 527, 557, 823 A.2d 664, 682 (2003)). In Jones v. State, we stated:

       In performing its fact-finding role, the trier of fact decides which evidence to
       accept and which to reject. Therefore, in that regard, it is not required to
       assess the believability of a witness’s testimony on an all or nothing basis; it
       may choose to believe only part, albeit the greatest part, of a particular
       witness’s testimony, and disbelieve the remainder.

343 Md. 448, 460, 682 A.2d 248, 254 (1996) (citing Muir v. State, 64 Md. App. 648, 654,

498 A.2d 666, 668–69 (1985)).

                                       DISCUSSION


                                               9
       It is settled law that “Maryland follows the general rule that, as a matter of substantive

law, a criminal conviction cannot rest solely on an uncorroborated confession.” Miller v.

State, 380 Md. 1, 46, 843 A.2d 803, 829 (2004). The rule of corroboration requires

independent substantiation of an extrajudicial confession made by a defendant. In Bradbury

v. State, we stated:

       It is, of course, well settled that an extrajudicial confession of guilt by a person
       accused of crime, unsupported by other evidence, is not sufficient to warrant
       a conviction. We have therefore consistently held that the extrajudicial
       confession must be supported by evidence, independent of the confession,
       which relates to and tends to establish the corpus delicti, i.e., the facts that are
       necessary to show that a crime has been committed.

233 Md. 421, 424, 197 A.2d 126, 127 (1964) (internal citations omitted). Furthermore,

“independent evidence . . . need not be full and positive proof of the corpus delicti and may

be small in amount, if such proof, when considered with the confession, convinces the jury

beyond a reasonable doubt of the guilt of the accused.” Bradbury, 233 Md. at 425, 197 A.2d

at 128 (citation and internal quotation marks omitted). “[T]he corpus delicti may be proved

by circumstantial evidence when direct evidence is not available . . . .” Bradbury, 233 Md.

at 424–25, 197 A.2d at 128. See also Ballard v. State, 333 Md. 567, 577, 636 A.2d 474, 479

(1994) (discussing the “national overview of the corroboration requirement”).

       Petitioner was convicted under § 3-602(b)(2) of the Criminal Law Article of sexual

abuse of a minor by a household member.5 “Sexual abuse” is defined, in § 3-602(a)(4)(i),



5
  A “household member” is defined as “a person who lives with or is a regular presence in
a home of a minor at the time of the alleged abuse.” Md. Code (2002, 2012 Repl. Vol. , 2015
Cum. Supp.), § 3-601(a)(4) of the Criminal Law Article.

                                               10
as “an act that involves sexual molestation or exploitation 6 of a minor, whether physical

injuries are sustained or not.” The corpus delicti of this crime is sexual abuse. Sexual abuse

includes, but is not limited to, incest, rape, sexual offense in any degree, sodomy, and

unnatural or perverted sexual practices. See § 3-602(a)(4)(ii) of the Criminal Law Article.

“This list is not exhaustive. To constitute sexual abuse, the conduct underlying the charge

need not be among the exemplars listed in § 3-602(a)(4)(ii) . . . .” Schmitt v. State, 210 Md.

App. 488, 497, 63 A.3d 638, 643 (2013).

       At trial, the State was required to prove beyond a reasonable doubt: (1) Petitioner was

a household member; (2) Quentin was a minor; and (3) that Petitioner sexually molested or

exploited the alleged victim by means of a specific act. See § 3-602 of the Criminal Law

Article. As evidence, the State placed into evidence a portion of Petitioner’s confession,

which included her admission that she had a sexual relationship with her minor stepson, and

that as a result of that relationship, she was unsure of Logan’s paternity. To corroborate that

testimony, the State called the alleged victim to testify. Although Quentin acknowledged that

he lived with his father and Petitioner from the Fall of 2009 until December 2012, he did not

remember details relating to the corpus delicti, i.e., sexual abuse. Quentin asserted that he

did not remember: (1) whether he had a sexual relationship or intercourse with Petitioner,

(2) whether he spoke to Detectives Nogle and Barnhart, and (3) whether he told the

detectives of his belief that he was Logan’s father. Furthermore, Quentin replied, “I don’t

6
  “[E]xploitation requires that the defendant ‘took advantage of or unjustly or improperly
used the child for his or her own benefit.’” Walker v. State, 432 Md. 587, 622, 69 A.3d 1066,
1087 (2013) (quoting Degren v. State, 352 Md. 400, 426, 722 A.2d 887, 900 (1999)).

                                              11
know” when the prosecutor asked whether he knew why Petitioner selected Faith Evans as

her Facebook alias. In other words, Quentin did not affirmatively testify that sexual abuse,

as defined by the statute, occurred.

       Petitioner argues that the evidence is insufficient to support her convictions, because

her confession of sexual abuse of a minor was not corroborated by independent evidence.

It is her position that the Court of Special Appeals erred in determining that Quentin’s

testimony provided sufficient corroboration. That ruling, she argues, “ignores the holding

of decades of case law” requiring corroboration of an extrajudicial confession. She correctly

identifies that the State did not attempt to impeach Quentin with any prior inconsistent

statement he made to the detectives. Likewise, the State did not present other corroborating

documentation, such as medical or physical evidence, to support its contention that Petitioner

sexually abused the alleged victim. Petitioner points out that the rule of corroboration of an

extrajudicial confession requires independent evidence of the corpus delicti, and that the

State failed to satisfy this rule, because it provided no evidence that an act involving sexual

molestation or exploitation of a minor occurred.        Furthermore, Petitioner asserts that

Quentin’s testimony concerning his inability to recall whether he had a sexual relationship

with Petitioner did not establish independent evidence of the corpus delicti. In regard to what

inferences may be drawn from Quentin’s testimony, Petitioner stated: “Even if the Court

found it incredulous that Quentin could not remember . . . it does not logically follow that the

appropriate conclusion is that the event necessarily occurred.” In her brief, Petitioner states

that if a fact-finder does not believe the testimony of a non-party witness—here,


                                              12
Quentin—the jury must discredit that testimony, because, as a matter of law, “[n]o other

inferences or speculation are permitted.”

       It is the State’s position that the Court of Special Appeals was correct, in its reliance

on Larocca v. State, 164 Md. App. 460, 485, 883 A.2d 986, 1001 (2005), to hold that

Quentin’s testimony was so “preposterous” that it corroborated the confession. In its brief,

the State discusses the history of the corpus delicti rule, and posits that “the rule was

designed only to preclude confessions to, and convictions for, fictitious crimes . . . .” (citing

David A. Moran, In Defense of the Corpus Delicti Rule, 64 O HIO S T. L.J. 817, 836 (2003)).

As such, the State argues that “there was no danger here that [Petitioner] was being convicted

of a crime that did not occur” because Quentin’s testimony “was so obviously false, and so

devoid of logic or credibility, that it served to bolster the credibility of [Petitioner’s]

confession with regard to the corpus delicti of the crime with which she was charged.”

Acknowledging the general rule that “[o]rdinarily disbelieving evidence is not the same thing

as finding evidence to the contrary” the State argues that the scienter7 exception—“on

questions of scienter[,] reason for disbelieving evidence denying scienter may also justify

finding scienter”—is applicable in the instant case. Hayette v. State, 199 Md. 140, 145, 85
A.2d 790, 792 (1952) (citing Shelton v. State, 198 Md. 405, 411, 84 A.2d 76, 80 (1951)). For




7
  The term “scienter” is defined as a “degree of knowledge that makes a person legally
responsible for the consequences of his or her act or omission; the fact of an act’s having
been done knowingly, esp. as a ground for civil damages or criminal punishment.” B LACK’S,
supra note 4, at 1547.

                                               13
support, the State cites to cases where this Court held it was permissible for a fact-finder to

disbelieve the testimony of a defendant who denied scienter, and instead infer scienter due

to additional considerations. See Kolker v. State, 230 Md. 157, 186 A.2d 212 (1962); Young

v. State, 220 Md. 95, 151 A.2d 140 (1959); Hayette v. State, 199 Md. 140, 85 A.2d 790

(1952).    The State disagrees with Petitioner that the scienter exception has limited

application, and can only be used against testifying defendants or co-defendants. Citing to

Larocca, 164 Md. App. at 485, 883 A.2d at 1001, the State asserts that “it is not whether the

witness is a party that makes the difference, rather it is whether the witness is ‘neutral,’ i.e.[,]

whether the witness has an established bias or relationship with the parties.”




                  The Corroboration Rule and Sufficiency of Evidence

       There was insufficient evidence on the record to submit this case to the jury for a trial.

An extrajudicial confession must be corroborated by independent evidence of the corpus

delicti: the body of the crime. The corroboration rule plays a critical role in maintaining the

integrity of our criminal justice system. “Generally an uncorroborated confession does not

establish as a matter of law the commission of [a] crime beyond a reasonable doubt. The

purpose of the rule requiring corroboration of confessions is to guard against convictions

based upon untrue confessions alone.” Bollinger v. State, 208 Md. 298, 305, 117A.2d 913,

916 (1955) (citing Warszower v. United States, 312 U.S. 342, 61 S. Ct. 603, 85 L. Ed. 876

(1941)). “The thrust of the principle is to prevent mentally unstable persons from confessing



                                                14
to, and being convicted of, crimes that never occurred.” Borza v. State, 25 Md. App. 391,

403, 335 A.2d 142, 150 (1975). See also Riggins v. State, 155 Md. App. 181, 234, 843 A.2d
115, 146 (2004) (“[T]he limited purpose of the corroboration requirement is to prevent a

mentally unstable person from confessing to and being convicted of a crime that never

occurred.”) (internal quotation marks omitted). In Wood v. State, we again stated the

importance of this rule:

       The courts, in recalling cases in which false confessions have been made
       through duress or psychopathic aberration, have considered the danger of
       accepting a confession of an accused person without any evidence other than
       the confession that the crime in question has been committed. The character
       of the evidence to prove the corpus delicti, and its sufficiency for that purpose,
       depend largely upon the circumstances of each particular case. It may be
       stated as a general proposition that it is essential in all criminal prosecutions
       to prove the element that constitutes the crime.

192 Md. 643, 649–50, 65 A.2d 316, 319 (1949). In sum, the corroboration rule serves

important policy purposes.

       “This Court reviews a question regarding the sufficiency of the evidence in a jury trial

by asking whether after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Cox v. State, 421 Md. 630, 656–57, 28 A.3d 687, 702 (2011) (citations

and internal quotations marks omitted). “In determining whether evidence [is] sufficient to

support a conviction, an appellate court ‘defer[s] to any possible reasonable inferences [that]

the trier of fact could have drawn from the . . . evidence[.]’” Jones v. State, 440 Md. 450,

455, 103 A.3d 586, 589 (2014) (quoting Hobby v. State, 436 Md. 526, 538, 83 A.3d 794, 801

                                              15
(2014)).

       Here, the evidence before the jury consisted of an excerpt of Petitioner’s recorded

confession as well as Quentin’s testimony. Petitioner confessed to having sexual intercourse

with her minor stepson at least five to ten times. The confession relates to the corpus delicti

of sexual abuse of a minor, however, an extrajudicial confession by itself is insufficient to

establish the corpus delicti.   The corroboration rule requires additional corroborating

evidence:

       There is no question that an extrajudicial confession of guilt by a person
       accused of crime, uncorroborated by any other evidence, is not sufficient to
       warrant a conviction. The law requires that a jury be convinced beyond a
       reasonable doubt of the defendant’s guilt, and generally an uncorroborated
       confession does not as matter of law establish the commission of crime beyond
       a reasonable doubt.

Wood, 192 Md. at 649, 65 A.2d at 319 (internal citations omitted). The independent

evidence offered by the State to corroborate the confession was Quentin’s testimony. The

State is correct that the alleged victim’s testimony corroborated two of the three elements of

the crime of sexual abuse of a minor: Petitioner was a household member, and Quentin,

during the relevant times, was a minor.8 The State posits that Quentin’s inability to recall

details, such as whether he and Petitioner had a sexual relationship, is “preposterous” and

that the inconceivability of such testimony allowed the jury to infer that a sexual act—the



8
 On direct examination, Quentin identified the time period he lived with his father and
Petitioner; he identified Petitioner as a household member from 2009 to 2012; he identified
Logan as his younger brother; he confirmed that he communicated with Petitioner on
Facebook; and he identified their respective Facebook names.

                                              16
corpus delicti—did, in fact, occur. The Court of Special Appeals agreed, and stated

“Quentin’s testimony was, to be sure, independent of the confession and significantly

bolstered its credibility, as it directly concerned the corpus delicti, i.e., whether he and

[Petitioner] were engaged in a sexual relationship.” We disagree. “[T]he extrajudicial

confession must be supported by evidence, independent of the confession, which relates to

and tends to establish the corpus delicti, i.e., the facts that are necessary to show that a crime

has been committed.” Bradbury v. State, 233 Md. 421, 424, 197 A.2d 126, 127 (1964)

(citations omitted). To be sure, on the direct examination of Quentin, the State asked

questions concerning the corpus delicti, but Quentin’s responses—he did not remember—did

not “relate to” or “establish” the corpus delicti. The excerpt of Petitioner’s recorded

confession was the only evidence of the alleged sexual relationship between Quentin and

Petitioner. This without more cannot satisfy the corroboration rule. In Bradbury, we

explained:

       The rules governing the substantiation of extrajudicial statements in this State
       . . . recognize that the supporting or substantiating circumstances need not
       establish the corpus delicti beyond a reasonable doubt; that the corpus delicti
       may be proved by circumstantial evidence when direct evidence is not
       available; that proof of the corpus delicti need not be full and positive but may
       be established by the circumstances of each particular case; and that the
       supporting evidence is sufficient to establish the corpus delicti if, when
       considered in connection with the confession or admission, it satisfies the
       trier of facts beyond a reasonable doubt that the offense charged was
       committed and that the accused committed it. It is clear, therefore, that the
       independent evidence necessary to support the confession need not be full and
       positive proof of the corpus delicti and may be small in amount, if such proof,
       when considered with the confession, convinces the jury beyond a reasonable
       doubt of the guilt of the accused.

                                               17
233 Md. at 424–25, 197 A.2d at 128 (citations and internal quotation marks omitted)

(emphasis added). In Ballard v. State, 333 Md. 567, 577–78, 636 A.2d 474, 478–79 (1994),

we dedicated significant time to discussing the corroboration rule. In pertinent part, we

focused on the analysis of the corroboration rule made by M CC ORMICK ON E VIDENCE:

      To establish guilt in a criminal case, the prosecution must ordinarily show that
      (a) the injury or harm constituting the crime occurred; (b) this injury or harm
      was done in a criminal manner; and (c) the defendant was the person who
      inflicted the injury or harm. Wigmore maintains that corpus delicti means only
      the first of these, that is, “the fact of the specific loss or injury sustained,”
      and does not require proof that this was occasioned by anyone’s criminal
      agency . . . . Most courts, however, define corpus delicti as involving both (a)
      and (b). This means that the corroborating evidence must tend to show the
      harm or injury and that it was occasioned by criminal activity.
                                              ***
      The traditional approach has been to require that the elements of the offense
      be carefully distinguished and that the corroborating evidence tend to show
      each of those elements. A growing number of courts, however, are
      abandoning the strict requirement that the corroborating evidence tend to prove
      all elements of the corpus delicti. Thus the corroborating evidence need
      only tend to show the “major” or “essential” harm involved in the offense
      charged and not all of the elements technically distinguished.

Ballard, 333 Md. at 577–78, 636 A.2d at 479 (citing 1 M CC ORMICK ON E VIDENCE 557–59

(John W. Strong ed., 4th ed. 1992)) (internal quotation marks omitted) (emphasis added).

A fact-finder could not reasonably infer from Quentin’s testimony that Petitioner sexually

abused Quentin. Absent from his responses was the “major” or “essential” harm involved

in the offense charged: evidence of sexual abuse.

      In Lemons v. State, the Court of Special Appeals reversed a conviction of first-degree

murder, because, although the defendant confessed, the State’s evidence was too slim to



                                             18
corroborate that crime. 49 Md. App. 467, 433 A.2d 1179 (1981). “A confession simply

cannot fortify its own truth.” Lemons, 49 Md. App. at 473, 433 A.2d at 1183. The

circumstantial evidence only proved that the alleged victim failed to return to work. The

State failed to corroborate the corpus delicti of murder. “[E]vidence is only ‘corroborative,’

. . . if it touches or concerns the corpus delicti and—in that way—fortifies the truth of the

accompanying confession. Evidence that may fortify the confession without relation to

the corpus delicti will not be deemed ‘corroborative.’” Lemons, 49 Md. App. at 472, 433

A.2d at 1182–83 (emphasis added).         Like Lemons, there is insufficient corroborating

evidence of the corpus delicti. Quentin’s responses—“I don’t remember”—to pertinent

questions concerning the alleged sexual abuse did not corroborate the body of the crime

alleged.

       In Duncan v. State, the State’s failure to corroborate an extrajudicial confession led

to a reversal of convictions for child abuse and second degree sexual offense due to the

insufficiency of evidence. 64 Md. App. 45, 494 A.2d 235 (1985). The State alleged that the

defendant had sexually abused his five year old son. At trial, the State introduced the

defendant’s extrajudicial confession, and called the trooper and the child’s mother to testify;

the minor’s out-of-court accusatory statement came in through the mother’s testimony.

Duncan, 64 Md. App. at 54, 494 A.2d at 239. After being convicted, the defendant

challenged the sufficiency of the evidence. The intermediate appellate court reversed the

convictions, because of the lack of independent corroborative evidence of the defendant’s



                                              19
extrajudicial confession. The out-of-court accusatory statement was admissible only in

conjunction with the defendant’s implied admission of guilt, but the statement was “not

substantive evidence of the fact asserted by the child.” Duncan, 64 Md. App. at 54, 494 A.2d

at 239. But see Bradbury v. State, 233 Md. 421, 197 A.2d 126 (1964) (holding there was

sufficient evidence to uphold a sodomy conviction, based, in part, on the minor victim’s

testimony against the defendant).

       In the case sub judice, the State failed to satisfy the rule of corroboration for

extrajudicial confessions. As mentioned above, Quentin’s testimony corroborated two

elements of the crime of sexual abuse of a minor, but his responses did not corroborate the

major or essential element: sexual abuse. Quentin’s assertion that he could not recall, among

other things, whether he had ever had a sexual relationship or intercourse with Petitioner, was

not sufficient evidence to corroborate that the alleged act(s) did, in fact, occur. In other

words, the alleged victim’s responses did not constitute substantive evidence that Petitioner

had sexually abused him. Fatal to the State’s case is the absence of any other independent

circumstantial or direct evidence corroborating the “essential” harm to Quentin, i.e., sexual

abuse. See Ballard, 333 Md. at 578, 636 A.2d at 479 (approving the rule requiring

independent corroboration of “only the major or essential harm involved in the charged

offense”).   Because the State introduced no other corroborating evidence, there was

insufficient evidence for a reasonable jury to find beyond a reasonable doubt that Petitioner

sexually abused Quentin. The trial judge erred in denying Petitioner’s motion for a judgment



                                              20
of acquittal. See Morgan v. State, 134 Md. App. 113, 126, 759 A.2d 306, 313 (2000) (“It is

the judge’s role to determine whether the evidence that the State has presented is legally

sufficient to warrant sending the case to the jury.”). Furthermore, even if the jury disbelieved

Quentin’s inability to recall certain details, the jury could only discredit that testimony. It

could not assign weight to discredited testimony, and infer that sexual abuse did, in fact,

occur.

 Assessing What Inferences, If Any, a Fact-Finder May Draw From the Disbelief of
                      the Testimony of a Non-Party Witness

         A. General Rule Governing a Fact-Finder’s Disbelief of a Testifying Witness

         We have already held that there is insufficient evidence to warrant the convictions of

sexual abuse of a minor, because the State failed to corroborate Petitioner’s extrajudicial

confession. We feel it is necessary, however, to address the State’s argument that Quentin’s

inability to recall details, such as whether he and Petitioner had a sexual relationship, is so

“preposterous” that it allowed the jury to infer that the corpus delicti—a sexual act—did, in

fact, occur. Such an inference, under the circumstances, is inconsistent with Maryland law.

         We have often stated that “the fact-finder possesses the unique opportunity to view

the evidence and to observe first-hand the demeanor and to assess the credibility of witnesses

during their live testimony . . . .” Walker v. State, 432 Md. 587, 614, 69 A.3d 1066, 1082

(2013) (quoting State v. Mayers, 417 Md. 449, 466, 10 A.3d 782, 791 (2010)). A fact-finder

“decides which evidence to accept and which to reject.” Jones v. State, 343 Md. 448, 460,

682 A.2d 248, 254 (1996). “In its assessment of the credibility of witnesses,” a fact-finder

                                               21
is “entitled to accept—or reject—all, part, or none of the testimony of any witness, whether

that testimony was or was not contradicted or corroborated by any other evidence.”

Omayaka v. Omayaka, 417 Md. 643, 659, 12 A.3d 96, 105 (2011) (emphasis in original).

       We have long recognized the general rule that if a trier of fact disbelieves part or all

of a witness’s testimony, that discredited testimony is assigned no weight and plays no role

in the consideration of the ultimate issue. In other words, disbelief is not evidence in and of

itself. Therefore, a trier of fact cannot infer scienter, i.e., guilty knowledge, based solely on

a defendant’s denial of such knowledge. The part(s) of the testimony disbelieved must be

discredited by the fact-finder. See VF Corp. v. Wrexham Aviation Corp., 350 Md. 693, 711,

715 A.2d 188, 196 (1998) (“The jury’s prerogative not to believe certain testimony, however,

does not constitute affirmative evidence of the contrary.”); Attorney Grievance Comm’n v.

Clements, 319 Md. 289, 298, 572 A.2d 174, 179 (1990) (“A refusal to believe evidence of

a respondent, however, does not, of itself, supply affirmative evidence of the dishonesty,

fraud, deceit or misrepresentation charged.”); Carter v. State, 10 Md. App. 50, 53, 267 A.2d
743, 745 (1970) (“Generally, disbelieving evidence provides no basis for finding evidence

to the contrary . . . .”); Hayette v. State, 199 Md. 140, 145, 85 A.2d 790, 792 (1952)

(“Ordinarily disbelieving evidence is not the same thing as finding evidence to the

contrary.”).

       B. Under a Narrow Exception, Additional Evidence May Permit an Inference
of Scienter

       Many jurisdictions, including Maryland, recognize “the doctrine that disbelief of

                                               22
testimony may not alone support a finding” in civil and criminal litigation.9 Olin Guy

Wellborn III, Demeanor, 76 C ORNELL L. R EV. 1075, 1102 (1991). The application of the

“disbelief-is-not-evidence rule” is as follows:

       Assume that plaintiff must prove X. No witness testifies X, nor does sufficient
       circumstantial evidence appear from which to infer X. A witness who knows
       about X testifies “not X.” May the jury, on the basis of disbelief of the
       witness’s testimony, find X? Hundreds of cases say no. Mere disbelief of
       testimony is not proof of facts of an opposite nature or tendency.

Wellborn III, supra, at 1101–02 (internal quotation marks and footnotes omitted). The

disbelieved testimony carries no weight in the fact-finder’s consideration of the issue(s)

before it. The application of the rule has been consistent in many jurisdictions.

       But courts, including the Supreme Court, have generally been hostile to
       accepting the probative value of the antithesis inference, especially without
       other evidence in support of the party carrying the burden of proof. For
       example, in 1891, the Court in Bunt v. Sierra Butte Gold Mining Co.[, 138
U.S. 483, 11 S. Ct. 464, 34 L. Ed. 1031 (1891),] held that a plaintiff could not
       meet his burden of proof by calling the defendant’s employees as witnesses in
       the hope that the jury would disbelieve them. Over the years, numerous cases
       have similarly rejected the antithesis inference as an adequate basis for
       submitting a case to the jury. The First Circuit explained that the danger of
       permitting the antithesis inference was “obvious,” as it would allow a plaintiff
       to prove its case solely through impeachment.




9
  There is not a uniform way in which federal and state courts refer to this doctrine. “Judges
frequently instruct juries that they may disbelieve a witness and thereby reject all or part of
the witness’s testimony. This well-accepted premise, however, raises a more controversial
question: whether a jury may go a step further and infer, from a belief that the witness’s
testimony is not true, that the truth is the opposite—or what one might call the ‘antithesis
inference’ . . . . [I]n the last fifty years, [federal] courts have almost uniformly rejected the
antithesis inference.” Andrew S. Pollis, The Death of Inference, 55 B.C. L. R EV. 435, 461,
465 (2014) (footnotes omitted).

                                               23
Pollis, supra note 9, at 461–62 (footnotes omitted). Because of these and other concerns,

“[t]he extent of permissible inferences drawn from the presentation of particular false

testimony is analogous to the weight given to a party’s extrajudicial fabrication, suppression,

spoliation, or subornation of evidence.” Wellborn III, supra, at 1104. The general rule is

designed to maintain effective appellate review.10 Furthermore, it ensures the integrity of the

trial process.11

       There is a narrow exception to the general rule, but it requires that a permissible

inference be drawn from other admissible evidence, and not just solely from the disbelief of

a witness’s testimony. “In appropriate circumstances” a permissible inference may be drawn

“where the judgment of falsity reasonably derives not from demeanor, but from the

testimonial content or other record evidence. To this extent, the doctrine that disbelief of

testimony can never alone support a finding of fact should be qualified.” Wellborn III,



10
  As Judge Learned Hand explained, if a fact-finder disbelieved testimony based solely on
the witness’s demeanor, meaningful appellate review would be negatively impacted. For
example, “there could not be an effective appeal from the judge’s disposition of a motion for
a directed verdict. He, who has seen and heard the ‘demeanor’ evidence, may have been
right or wrong in thinking that it gave rational support to a verdict; yet, since that evidence
has disappeared, it will be impossible for an appellate court to say which he was. Thus, he
would become the final arbiter in all cases where the evidence of witnesses present in court
might be determinative.” Dyer v. MacDougall, 201 F.2d 265, 269 (2d Cir. 1952).
11
  “The party with the burden of proof does not make an issue for the jury’s determination
by relying on the hope that the jury will not trust the credibility of the witnesses. If all of the
witnesses deny that an event essential to the plaintiff’s case occurred, the plaintiff cannot get
to the jury simply because the jury might disbelieve these denials. There must be some
affirmative evidence that the event in question actually occurred.” 9B C HARLES A LAN
W RIGHT & A RTHUR R. M ILLER, F EDERAL P RACTICE AND P ROCEDURE § 2527 (3d ed. 2008).
24
supra, at 1104. As such, the exception is narrowly applied.12

       In Maryland, we have at times referred to this exception as the “scienter exception,”

and we have often stated that, under certain circumstances, it may be utilized by a fact-finder

when a party witness’s testimony is disbelieved. The application of the scienter exception

is limited, and permits a fact-finder to infer scienter from other sources of evidence, but only

when a party witness’s testimony is inherently improbable. The exception is applicable only

when the following conditions are present: (1) a party witness, i.e., usually a defendant or co-

defendant,13 (2) the denial of scienter by a party witness, and (3) other additional evidence

from which a fact-finder may rationally deduce that a party witness had scienter.14 See

Carter, 10 Md. App. at 53, 267 A.2d at 745 (“[T]here is an exception involving scienter or


12
   In federal courts, for example, the exception may apply in employment-discrimination suits
and criminal cases. There, the trial court “impose[s] an important limitation: the plaintiff or
prosecutor must still meet the initial burden of proof without the inference . . . . In criminal
cases, a defendant who chooses to testify does not do so until after the prosecution has rested
its case, meaning the prosecution has presumably adduced sufficient evidence without the
defendant’s testimony.” Pollis, supra note 9, at 469.
13
  Under the scienter exception, when referring to a party witness, the term “party” is broader
than the caption of the case. It refers not only to the parties of a case, but it also includes any
co-defendants, because co-defendants are also accused of being a participant in the criminal
activity at issue. For example, in Larocca v. State, 164 Md. App. 460, 883 A.2d 986 (2005),
co-defendant Hinkle entered into a plea bargain with the State, and was then called to testify
in his co-defendant’s trial. Under the scienter exception, Hinkle was considered to be a
party witness. The Court of Special Appeals held that the jury could infer the defendant’s
scienter, based on other additional supporting evidence, including Hinkle’s “preposterous
testimony.” Larocca, 164 Md. App. at 485, 883 A.2d at 1001.
14
  “An inference is a factually permissible presumption.” State v. Smith, 374 Md. 527, 538,
823 A.2d 664, 670 (2003) (quoting Rowe v. State, 41 Md. App. 641, 643, 398 A.2d 485, 487
(1979)).

                                                25
guilty knowledge, i.e., reasons for disbelieving a denial of scienter may provide a basis for

finding scienter.”). See also Wild v. State, 201 Md. 73, 77, 92 A.2d 759, 761 (1952) (“[I]t

is nevertheless clear that knowledge may be inferred from circumstances, even where there

is positive denial.”); Ferraro v. State, 200 Md. 274, 278, 89 A.2d 628, 630 (1952) (“Several

times recently we have remarked that reason for disbelieving evidence denying scienter may

also justify finding scienter.”); Hayette, 199 Md. at 145, 85 A.2d at 792 (“But on questions

of scienter[,] reason for disbelieving evidence denying scienter may also justify finding

scienter.”).

       In Carter, the Court of Special Appeals further explained the role of the scienter

exception within our criminal justice system:

       The rule concerning finding scienter in no way affects other aspects of
       criminal law. The State still has the burden of proof; and the defendant is
       still presumed innocent and does not have to prove his innocence. He may
       remain silent without comment on that silence. The defendant may, if he
       wishes, testify in his defense. If he does so, ordinarily, disbelieving his
       testimony is not the same as finding positive evidence to the contrary, except
       the permissibility of finding scienter based on the defendant’s denial of
       scienter.

       In order to find a defendant’s story so inherently improbable as to justify
       finding scienter from defendant’s denial, there must be some additional
       circumstance establishing the inherent improbability of defendant’s
       denial. If defendant merely denied all guilty knowledge and no evidence,
       from either the defense or the State, put that denial in the position of being
       more than merely disbelievable, a finding of scienter from such a denial will
       not be allowed to stand. Since the finding of scienter from a denial of it is a
       concept of some subtlety, it must appear in the record what circumstances the
       trial court relied upon in elevating a denial by the defendant from being merely
       disbelievable to the status of justifying a finding of scienter.



                                             26
10 Md. App. at 54, 267 A.2d at 745–46 (emphasis added).

       In the instant case, we reject the State’s attempt to expand the exception to also apply

in cases involving a testifying “non-neutral” non-party witness. The State did not cite to, nor

could we find, a case where the scienter exception also applied to the disbelief of a non-party

witness’s testimony. The reason is self-evident: “The rule concerning finding scienter in no

way affects other aspects of criminal law.” Carter, 10 Md. App. at 54, 267 A.2d at 745. “It

is well settled that the jury’s disbelief of a non-party witness does not permit the jury to find

that the opposite of what the witness testified to is true.” King v. State, 407 Md. 682, 710,

967 A.2d 790, 807 (2009) (Murphy, J., dissenting). In his treatise, Judge Joseph F. Murphy

explains, in pertinent part:

       Disbelief of a witness does not ordinarily permit the factfinder to conclude that
       the opposite of what the witness testified to is true. For example, if a nonparty
       witness testifies that the light was green for northbound traffic, but the jurors
       are persuaded that this testimony is false, they cannot turn their disbelief into
       a finding that the light was actually red for northbound traffic. If the witness
       is not believed on that point, the jurors “erase the blackboard.”

       Disbelief of a party, however, is sometimes treated differently. The
       finding that a party has deliberately furnished false information permits
       the inference that the party did so because he knew that his cause should
       not prevail. The criminal defendant who furnishes false exculpatory
       information to investigating officers or who has threatened the other side’s
       witnesses is treated differently from the non-party witness whose testimony is
       simply not given any credit. Under certain circumstances, false information
       can be treated as an admission by conduct that the opposing party’s case is
       truthful and would prevail but for the falsity.

Joseph F. Murphy, Jr., M ARYLAND E VIDENCE H ANDBOOK § 409, at 167 (4th ed. 2010)

(internal citations omitted) (emphasis added). This explanation conforms with decades of

                                               27
Maryland case law. We hold that an expansion of the scienter exception is unnecessary and

unwarranted. The State ignores evidentiary tools, such as the turncoat witness rule,15 that are

already at its disposal to prove its case in chief. The burden remains with the State to present

the requisite substantive evidence, and here it failed to meet that burden.

       The scienter exception does not apply, because the facts in the instant case do not

satisfy the requirements of the exception. First, the testimony at issue is that of a non-party

witness, i.e., the alleged victim, rather than that of a party witness. Second, Petitioner did not

deny scienter; she confessed to having sexual intercourse with her stepson five to ten times.

Third, other than the extrajudicial confession, no additional evidence was presented to allow

the jury to permissibly infer that sexual act(s) occurred between Petitioner and the alleged

victim. Petitioner confessed to sexual abuse of a minor, but the State failed to produce any




15
    At common law, a witness’s prior inconsistent statement could only be admissible for
impeachment purposes. In Nance v. State, we expanded the rule, and held that such a
statement could also be admissible as substantive evidence. 331 Md. 549, 629 A.2d 633
(1993). “We hold that the factual portion of an inconsistent out-of-court statement is
sufficiently trustworthy to be offered as substantive evidence of guilt when the statement is
based on the declarant’s own knowledge of the facts, is reduced to writing and signed or
otherwise adopted by him, and he is subject to cross-examination at the trial where the prior
statement is introduced.” Nance, 331 Md. at 569, 629 A.2d at 643 (footnote omitted). This
ruling has been codified in Md. Rule 5-802.1: “The following statements previously made
by a witness who testifies at the trial or hearing and who is subject to cross-examination
concerning the statement are not excluded by the hearsay rule: (a) A statement that is
inconsistent with the declarant’s testimony, if the statement was (1) given under oath subject
to the penalty of perjury at a trial, hearing, or other proceeding or in a deposition; (2) reduced
to writing and was signed by the declarant; or (3) recorded in substantially verbatim fashion
by stenographic or electronic means contemporaneously with the making of the statement
. . . .”

                                               28
evidence to adequately corroborate the crime. Therefore, the general rule would apply in the

absence of the corroboration rule. If the jury disbelieved the alleged victim’s testimony, the

fact-finder was obliged to discredit the part(s) disbelieved.

       In sum, we reject the State’s argument, and conclude that it amounts to no more than

a misapplication of the scienter exception. We also distinguish Larocca v. State, 164 Md.

App. 460, 883 A.2d 986 (2005) from the case sub judice, because the issue there did not

involve the application of the corroboration rule. Additionally, that case involved the

testimony of a co-defendant who the State impeached using the co-defendant’s prior

inconsistent statement.

       We note that in Larocca the Court of Special Appeals, in dicta, drew a distinction

between a neutral non-party witness and a non-neutral non-party witness.16 As stated above,

the applicability of the scienter exception turns on the status of the witness and whether the

witness is a party or non-party. To the extent the Court of Special Appeals in Larocca

suggested that the applicability of the scienter exception is contingent on whether the witness

is neutral or non-neutral, we disavow that distinction to the degree it conflicts with the

general rule and the scienter exception as articulated herein.

                                      CONCLUSION

       Accordingly, we reverse the judgment of the Court of Special Appeals. Quentin’s



16
  “In addition, disbelief of Hinkle . . . is hardly the same as disbelief of a neutral nonparty
witness, whose testimony, when disbelieved, is merely erased from the fact-finder’s mind.”
Larocca, 164 Md. App. at 485, 883 A.2d at 1001.

                                              29
testimony did not relate to or establish the corpus delicti of sexual abuse of a minor. Because

the State did not produce independent evidence to corroborate the extrajudicial confession,

the rule of corroboration was not satisfied, as a matter of law. The evidence was legally

insufficient to warrant a jury verdict.

                                           JUDGMENT OF THE COURT OF SPECIAL
                                           APPEALS IS REVERSED; CASE
                                           REMANDED TO THAT COURT WITH
                                           DIRECTIONS TO R EVERSE THE
                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR W ASHINGTON COUNTY.
                                           RESPONDENT TO PAY THE COSTS.




                                              30
Circuit Court for Washington County
Case No. 21-K-13-048610

Argued: January 8, 2016
                                              IN THE COURT OF APPEALS

                                                     OF MARYLAND

                                                           No. 49

                                                September Term, 2015
                                      ______________________________________

                                                 ANGELA ANN GRIMM

                                                             v.

                                              STATE OF MARYLAND
                                      ______________________________________

                                                    Barbera, C.J.
                                                    *Battaglia
                                                    Greene
                                                    Adkins
                                                    McDonald
                                                    Watts
                                                    Hotten,

                                                      JJ.
                                      ______________________________________

                                            Dissenting Opinion by Watts, J.
                                      ______________________________________

                                                    Filed: May 4, 2016

                                      *Battaglia, J., now retired, participated in the
                                      hearing and conference of this case while an
                                      active member of this Court; after being recalled
                                      pursuant to the Constitution, Article IV, Section
                                      3A, she also participated in the decision and
                                      adoption of the majority opinion.
       Respectfully, I dissent. I would hold that, under this particular case’s circumstances,

a witness’s extraordinary lack of credibility was sufficient to serve as corroboration of the

defendant’s confession.

       In Jones v. State, 440 Md. 450, 454-55, 103 A.3d 586, 589 (2014), this Court

explained the standard of review for challenges to sufficiency of the evidence as follows:

               Evidence is sufficient to support a conviction where, after viewing the
       evidence in the light most favorable to the State, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable
       doubt. In determining whether evidence was sufficient to support a
       conviction, an appellate court defers to any possible reasonable inferences
       that the trier of fact could have drawn from the evidence.

(Brackets, citations, ellipsis, emphasis, and internal quotation marks omitted).

       In Miller v. State, 380 Md. 1, 46, 843 A.2d 803, 829 (2004), this Court explained

what is sometimes known as the “corpus delicti rule” as follows:

       [A] criminal conviction cannot rest solely on an uncorroborated confession.
       . . . [I]t is not necessary for the corroborating evidence to be full and
       complete[,] or that it establish the truth of the corpus delicti either
       beyond a reasonable doubt or [even] by a [mere] preponderance of
       proof. The supporting evidence . . . may be small in amount[,] and is
       sufficient to establish the corpus delicti if, when considered in connection
       with the confession or admission, it satisfies the trier of fact[] beyond a
       reasonable doubt that the offense charged was committed and that the
       [defendant] committed it.

(Emphasis added) (citations and internal quotation marks omitted).

       Viewing the evidence in the light most favorable to the State, I would conclude that

the evidence was sufficient for the jury to find that the alleged victim, Quentin, was lying

when he testified that he could not remember whether he had had sexual intercourse with

the defendant, Angela Ann Grimm (“Grimm”), Petitioner. Absent evidence of a faulty
memory or mind-altering substances, no rational twenty-year-old could possibly forget

whether he or she had had sexual intercourse with a stepparent within the previous five

years.1 Indeed, it strains all credulity that Quentin could remember exchanging messages

with Grimm on Facebook, and could even remember Grimm’s username on Facebook

(“Faith”), yet could not remember whether he had had sexual intercourse with Grimm.

      After the prosecutor asked the simple question “How would you describe your

relationship with [] Grimm?”, Quentin repeated what he had already said four times: “I

don’t remember.” Quentin’s answer was not only non-responsive and nonsensical, but also

demonstrably false; after the prosecutor asked “What’s your relationship with [] Grimm

like today?”, Quentin replied: “Mother.” The jury could easily reasonably infer that

Quentin was reflexively falsely responding “I don’t remember” to almost every question,

including questions about whether he had had sexual intercourse with Grimm. In short, I

wholeheartedly agree with the Court of Special Appeals that Quentin’s testimony about his

lack of memory was “preposterous.”

      Having concluded that the evidence was more than sufficient to demonstrate that

Quentin was lying when he testified that he could not remember whether he had had sexual

intercourse with Grimm, I would hold that, as a matter of law, Quentin’s false testimony

could serve as corroboration of Grimm’s confession to having had sexual intercourse with

Quentin. Again, Quentin made the preposterous claim that he could not remember whether



      1
         Grimm confessed to a detective that she had begun a sexual relationship with
Quentin in 2009, and that the sexual relationship ended in either 2012 or 2013. Quentin
testified in 2014.

                                          -2-
he had had sexual intercourse with Grimm. Given that Quentin would have certainly

denied the allegation if it were false, a reasonable inference is that the allegation was true.

       The Majority states that “disbelief is not evidence in and of itself” and cites: Hayette

v. State, 199 Md. 140, 145, 85 A.2d 790, 792 (1952), a sixty-four-year-old case; Carter v.

State, 10 Md. App. 50, 53, 267 A.2d 743, 745 (1970), a forty-six-year-old case; Attorney

Grievance Comm’n v. Clements, 319 Md. 289, 298, 572 A.2d 174, 179 (1990), an attorney

discipline case; and VF Corp. v. Wrexham Aviation Corp., 350 Md. 693, 711, 715 A.2d
188, 196-97 (1998), a civil case.2 See Maj. Slip Op. at 22-23; see also In re Gloria H., 410
Md. 562, 579, 979 A.2d 710, 719 (2009) (“For the reasons stated in VF Corp.[] and

Clements, [] the [juvenile c]ourt erred in drawing th[e] impermissible inference” that the




       2
        In VF Corp., 350 Md. at 703, 715 A.2d at 192, this Court held that “there was
insufficient evidence of fraud for [a fraud] count to have been submitted to [a] jury[.]” In
this Court, in arguing that there was sufficient evidence of fraud, the plaintiff conceded that
there was no direct evidence that the defendant’s employee knew that the statements that
the defendant’s employee had made were false. See id. at 711, 715 A.2d at 196. However,
the plaintiff contended “that the jury ‘reasonably disbelieved [the defendant’s employee]
when he denied that he knew [that] his representations were false.’” Id. at 711, 715 A.2d
at 196. This Court rejected the plaintiff’s contention, stating:

       The jury’s prerogative not to believe certain testimony, however, does not
       constitute affirmative evidence of the contrary. As . . . pointed out . . . in
       []Clements, 319 Md. [at] 298, 572 A.2d [at] 179[], “[a] refusal to believe
       evidence of a [defendant], however, does not, of itself, supply affirmative
       evidence of the dishonesty, fraud, deceit, or misrepresentation charged. The
       issue is whether [the plaintiff] presented sufficient evidence of the charge to
       meet the clear and convincing standard of proof.”

VF Corp., 350 Md. at 711, 715 A.2d at 196-97 (some alterations in original).


                                             -3-
opposite of the juvenile’s mother’s testimony was true.).3

       None of these five cases applies here. Both Hayette and Carter concerned the issue

of whether an inference from a trier of fact’s disbelief of a witness can establish scienter,

or the mental element of a crime.4 See Hayette, 199 Md. at 145, 85 A.2d at 792

(“Ordinarily[,] disbelieving evidence is not the same thing as finding evidence to the

contrary. But[,] on questions of scienter[,] reason for disbelieving evidence denying

scienter may also justify finding scienter.” (Citation omitted)); Carter, 10 Md. App. at 53,

267 A.2d at 745 (“Generally, disbelieving evidence provides no basis for finding evidence

to the contrary; however, there is an exception involving scienter or guilty knowledge,

i.[]e., reasons for disbelieving a denial of scienter may provide a basis for finding scienter.”

(Citations omitted)). By contrast, this case concerns the issue of whether an inference from



       3
          In Gloria H., 410 Md. at 565, 979 A.2d at 712, this Court held that a juvenile’s
mother was “entitled to a new trial on the issue of whether she was ‘involved’ in” her
daughter’s truancy. In the juvenile court, the juvenile and her mother “testified that,
although [the juvenile] arrived at her school on a regular basis, [the juvenile] rarely
attended the classes to which she was assigned.” Id. at 569, 979 A.2d at 714 (emphasis
omitted). If believed, the testimony of the juvenile and her mother would have established
that the juvenile’s mother was not involved in her daughter’s truancy, because the
juvenile’s mother had done all that she had needed to do—namely, simply ensure that her
daughter arrived at school. However, the juvenile court found that, “because [the juvenile’s
mother]’s ‘incomprehensible’ testimony lacked credibility, the opposite of her exculpatory
testimony must [have] be[en] true.” Id. at 579, 979 A.2d at 719. This Court concluded
that, “[f]or the reasons stated in VF Corp.[] and Clements, [] the [juvenile c]ourt erred in
drawing th[e] impermissible inference” that the opposite of the juvenile’s mother’s
testimony was true. Gloria H., 410 Md. at 579, 979 A.2d at 719.
        4
          “Mens rea [is] the guilty mind or mental state accompanying a forbidden act. . . .
[M]ens rea [is] interchangeable with the terms ‘guilty mind,’ ‘scienter[,]’ and ‘criminal
intent[.]’” State Cent. Collection Unit v. Jordan, 405 Md. 420, 425 n.7, 952 A.2d 266, 269
n.7 (2008) (citations and some internal quotation marks omitted).


                                             -4-
a trier of fact’s disbelief of a witness can serve as corroboration of a defendant’s confession.

In other words, this case involves corroboration of the actus reus, not proof of the mens

rea.5

        In all three of the other cases—VF Corp., Clements, and Gloria H.—this Court

concluded that a party with the burden of proof could not rely on a fact-finder’s disbelief

of a witness’s testimony alone to establish the party’s case. Specifically, in VF Corp., 350

Md. at 711, 715 A.2d at 196, without any direct evidence of fraud, the plaintiff relied on

the jury’s discrediting the defendant’s employee’s testimony that he did not know that “his

representations were false.” In Clements, 319 Md. at 298, 572 A.2d at 179, in an attempt

to establish dishonesty, fraud, deceit, or misrepresentation, the Attorney Grievance

Commission relied on the hearing judge’s discrediting the respondent’s testimony. And,

in Gloria H., 410 Md. at 579, 979 A.2d at 719, the State had no direct evidence of the

juvenile’s mother’s involvement in the juvenile’s truancy, and the juvenile court based its

verdict in the State’s favor on the circumstance that the juvenile court discredited the

juvenile’s mother’s testimony.

        The lesson of VF Corp., Clements, and Gloria H.—that a party with the burden of

proof could not rely on a fact-finder’s disbelief of a witness’s testimony alone to establish

the party’s case—does not apply where, as here, the issue is whether there was

corroboration of a confession. By definition, in such a case, the party with the burden of



        5
        “[G]enerally[,] there are two components of every crime[:] the actus reus[,] or
guilty act[,] and the mens rea[,] or the guilty mind[.]” Lowery v. State, 430 Md. 477, 499,
61 A.3d 794, 807 (2013) (citation omitted).

                                             -5-
proof—namely, the State—is not relying on a fact-finder’s disbelief of a witness’s

testimony alone to establish the State’s case. In this case, the State offered not only

evidence of Grimm’s confession, but also independent evidence, in the form of Quentin’s

testimony, that, in relation to Quentin, Grimm was both a “family member” and a

“household member,” as those terms are defined by Md. Code Ann., Crim. Law (2002,

2012 Repl. Vol.) (“CR”) § 3-601(a)(3) (“‘Family member’ means a relative of a minor by

blood, adoption, or marriage.”) and CR § 3-601(a)(4) (“‘Household member’ means a

person who lives with or is a regular presence in a home of a minor at the time of the

alleged abuse.”), respectively. The only issue in a case such as this is whether there is

corroboration of the confession—and that corroboration “may be small in amount” and

need not “be full and complete or . . . establish the truth of the corpus delicti[, not even] by

a [mere] preponderance of proof.” Miller, 380 Md. at 46, 843 A.2d at 829 (citations and

internal quotation marks omitted).

       In accordance with the easy-to-meet standard of proof for corroboration of

confessions, and in accordance with viewing the evidence in the light most favorable to the

State, I would hold that evidence of a witness’s extraordinary lack of credibility may serve

as corroboration of a confession. Examining this case’s circumstances, I would conclude

that Quentin’s extraordinary dishonesty—in the form of testifying that he could not recall

whether he had had sexual intercourse with Grimm, a woman with whom he has a mother-

son relationship—was sufficient to corroborate Grimm’s confession that she had had

sexual intercourse with Quentin.

       For the above reasons, respectfully, I dissent.


                                             -6-